909 F.2d 1482
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Philip W. BERRYMAN, Plaintiff-Appellant,v.John JABE, Dennis Straub, C. Daniels, J. Hofbauer, W.Jackson, J.A. Ugstman, A.R.U.M. Dalton, D. Fether, Wimple,Lieutenant, A. Wittman, B. Goll, J. Worley, Redman, Officer,M. Evans, Settles, Officer, ROBBINS, Officer, Defendants-Appellees.
No. 89-2282.
United States Court of Appeals, Sixth Circuit.
Aug. 2, 1990.

Before KRUPANSKY and BOGGS, Circuit Judges, and CELEBREZZE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Philip Berryman, a Michigan inmate, filed a civil rights action under 42 U.S.C. Sec. 1983 against several officials and employees of the State Prison of Southern Michigan.  Berryman sought compensation for the loss of unspecified personal property.  The district court sua sponte dismissed the complaint as frivolous under 28 U.S.C. Sec. 1915(d) and this appeal followed.  Berryman has submitted a brief on his own behalf.


3
Upon consideration we agree with the district court's disposition of this case.  The absence of any factual allegations suggesting that the defendants intentionally caused the property deprivation is fatal to the action.  Daniels v. Williams, 474 U.S. 327, 329-36 (1986).  The complaint, lacking an arguable basis in fact or law, is frivolous.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


4
Accordingly, the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.